DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on April 7, 2022 has been considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-11, 13-21 and 23-50 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-11, 13-21 and 23-50 are:
Regarding claims 1-11 and 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations an apparatus comprising: wherein the support frame is configured to rotate in the first plane of the planar portions after the electrical device is connected to the support frame to allow for adjustment of the alignment of the electrical device after installation into the wall box, and wherein the support frame comprises springs configured to squeeze sides of the enclosure of the electrical device when the electrical device is connected to the support frame to hold the electrical device in the recess of the wall box.
Regarding claims 14-21, the prior art does not teach or fairly suggest in combination with the other claimed limitations wall box for mounting an electrical device, the wall box comprising: wherein the support frame is configured to rotate in the first plane of the planar portions after the electrical device is connected to the support frame to allow for alignment of the electrical device after installation into the wall box, and wherein the support frame comprises springs configured to squeeze the enclosure of the electrical device when the electrical device is connected to the support frame to hold the electrical device in the recess of the wall box.
Regarding claims 23-34, the prior art does not teach or fairly suggest in combination with the other claimed limitations an apparatus; comprising a wall box having a body define a recess configured to receive the enclosure of the electrical device, the wall box further comprising at least one flexible member having a projection configured to be received in one of the detents of the notched surface when the electrical device is received in the recess of the body; wherein the electrical device is configured to be rotated after the electrical device is received in the recess of the body to allow for alignment of the electrical device after installation into the wall box, the flexible member of the wall box configured to flex as the electrical device is rotated to allow the projection to be received in other ones of the plurality of detents of the notched surface.
Regarding claims 35-41, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical device configured to be mounted to a wall box, the electrical device comprising: an enclosure defining a notched surface that is curved and has a plurality of detents, each of the plurality of detents of the notched surface configured to receive a projection of the wall box; wherein the electrical device is configured to be rotated after the electrical device is inserted into a recess of the wall box to allow the projection of the wall box to be received in other ones of the plurality of detents of the notched surface, the electrical device configured to be rotated to allow for alignment of the electrical device after installation into the wall box.
Regarding claims 42-50, the prior art does not teach or fairly suggest in combination with the other claimed limitations wall box for mounting an electrical device, comprising: at least one flexible member having a projection configured to be received in a detent of a notched surface in the enclosure of the electrical device when the electrical device is received in the recess of the body;  the wall box wherein the electrical device is configured to be rotated after the electrical device is received in the recess of the body to allow for alignment of the electrical device after installation into the wall box, the flexible member of the wall box configured to flex as the electrical device is rotated to allow the projection to be received in other ones of detents of the notched surface in the enclosure of the electrical device.
These limitations are found in claims 1-11, 13-21 and 23-50, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 20, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848